     Case: 2:21-cv-01143-EAS-KAJ Doc #: 1 Filed: 03/16/21 Page: 1 of 6 PAGEID #: 1




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 IN RE: DAVOL, INC./C.R. BARD, INC.,
                                                     Case No. 2:18-md-2846
 POLYPROPYLENE HERNIA MESH
 PRODUCTS LIABILITY LITIGATION
                                                     CHIEF JUDGE EDMUND A. SARGUS, JR.
                                                     Magistrate Judge Kimberly A. Jolson



 This document relates to:
                                                     Civil Action No.
 Diana Goetchius


                                  S H O R T FO R M C O M P L A I N T

        Plaintiff(s) file(s) this Short Form Complaint pursuant to Case Management Order No. 9

and is/are to be bound by the rights, protections, and privileges and obligations of that Order.

Plaintiff(s) hereby incorporate(s) the Master Complaint in MDL No. 2846 by reference.

Plaintiff(s) further show(s) the Court as follows:

1.      The name of the person implanted with Defendants’ Hernia Mesh Device(s):

        Diana Goetchius

2.      The name of any Consortium Plaintiff (if applicable):

        N/A

3.      Other Plaintiff(s) and Capacity (i.e., administrator, executor, guardian, conservator):

        N/A

4.      State of Residence:

        CA

5.      District Court and Division in which action would have been filed absent direct filing:

        United States District Court for the District of Rhode Island – Providence Division
     Case: 2:21-cv-01143-EAS-KAJ Doc #: 1 Filed: 03/16/21 Page: 2 of 6 PAGEID #: 2




6.      Defendants (Check Defendants against whom Complaint is made):

        X     A. Davol, Inc.

        X     B. C.R. Bard, Inc.

               C. Other (please list:                                             )

7.      Identify which of Defendants’ Hernia Mesh Device(s) was/were implanted (Check
        device(s) implanted):

               3DMax Mesh

               3DMax Light Mesh

               Bard (Marlex) Mesh Dart

               Bard Mesh

               Bard Soft Mesh

               Composix

               Composix E/X

              Composix Kugel Hernia Patch

               Composix L/P

               Kugel Hernia Patch

               Marlex

              Modified Kugel Hernia Patch

               Perfix Light Plug

               PerFix Plug

               Sepramesh IP

               Sperma-Tex

               Ventralex Hernia Patch

               Ventralex ST Patch

                                             2
     Case: 2:21-cv-01143-EAS-KAJ Doc #: 1 Filed: 03/16/21 Page: 3 of 6 PAGEID #: 3




               Ventralight ST

        X     Ventrio Patch

               Ventrio ST

               Visilex

               Other (please list in space provided below):




8.      Defendants’ Hernia Mesh Device(s) about which Plaintiff is making a claim (Check
        applicable device(s)):

               3DMax Mesh

               3DMax Light Mesh

               Bard (Marlex) Mesh Dart

               Bard Mesh

               Bard Soft Mesh

               Composix

               Composix E/X

              Composix Kugel Hernia Patch

               Composix L/P

               Kugel Hernia Patch

               Marlex

              Modified Kugel Hernia Patch

               Perfix Light Plug

               PerFix Plug



                                                3
     Case: 2:21-cv-01143-EAS-KAJ Doc #: 1 Filed: 03/16/21 Page: 4 of 6 PAGEID #: 4




               Sepramesh IP

               Sperma-Tex

               Ventralex Hernia Patch

               Ventralex ST Patch

               Ventralight ST

        X      Ventrio Patch

               Ventrio ST

               Visilex

               Other (please list in space provided below):




9.      Date of Implantation and state of implantation: June 14, 2011, California


10.     As of the date of filing this Short Form Complaint, has the person implanted with
        Defendants’ Hernia Mesh Device(s) had subsequent surgical intervention due to the Hernia
        Mesh Device(s)?:     Yes_X         No


11.     Basis of Jurisdiction:

        X      Diversity of Citizenship

               Other:

12.     Counts in the Master Complaint adopted by Plaintiff(s):

        X      Count I – Strict Product Liability- Defective Design

        X      Count II – Strict Product Liability- Failure to Warn

        X      Count III – Strict Product Liability- Manufacturing Defect

        X      Count IV– Negligence


                                                 4
Case: 2:21-cv-01143-EAS-KAJ Doc #: 1 Filed: 03/16/21 Page: 5 of 6 PAGEID #: 5




   X      Count V– Negligence Per Se

   X      Count VI– Gross Negligence

   X      Count VII – State Consumer Protection Laws (Please identify applicable State
          Consumer Protection law(s)):

   R.I. Gen Laws §§ 6-13.1, et seq.; N.J. Stat. Ann §§ 56:8-1, et seq.; Ohio Rev. Code Ann
   §§ 1345.01, et seq.; Cal. Civ. Proc. Code § 335.1

   X      Count VIII – Breach of Implied Warranty

   X      Count IX – Breach of Express Warranty

   X      Count X – Negligent Infliction of Emotional Distress

   X      Count XI – Intentional Infliction of Emotional Distress

   X      Count XII – Negligent Misrepresentation

   X      Count XIII – Fraud and Fraudulent Misrepresentation

   X      Count XIV – Fraudulent Concealment

          Count XV – Wrongful Death

          Count XVI – Loss of Consortium

   X      Count XVII – Punitive Damages

          Other Count(s) (please identify and state factual and legal bases for
          other claims not included in the Master Complaint below):




   X      Jury Trial is Demanded as to All Counts

          Jury Trial is NOT Demanded as to All Counts; if Jury Trial is
          Demanded as to Any Count(s), identify which ones (list below):




                                            5
   Case: 2:21-cv-01143-EAS-KAJ Doc #: 1 Filed: 03/16/21 Page: 6 of 6 PAGEID #: 6




                                       PRAYER FOR RELIEF

Wherefore, Plaintiff(s) respectfully request judgment in their favor against Defendants,
and each of them, individually, jointly and severally, and Plaintiff(s) request compensatory
damages, in a sum to confer jurisdiction upon this Court, together with interest on that amount at
the legal rate from the date of judgment until paid, costs of suit, attorneys’ fees, and all such
other relief as this Court deems just and proper, as well as:

1. Compensatory damages to Plaintiff(s) for past, present, and future damages, including
but not limited to, mental and physical pain and suffering for severe and permanent
personal injuries sustained by Plaintiff(s), health and medical care costs, lost wages, or
income, and loss of earning capacity, together with interest and costs as provided by law;

2. Restitution and disgorgement of profits;

3. Punitive damages;

4. Reasonable attorneys’ fees;

5. The costs of these proceedings;

6. All ascertainable economic damages;

7. Survival damages (if applicable);

8. Wrongful death damages (if applicable); and

9. Such other and further relief as this Court deems just and proper.

                                                      s/Shawn M. Good
                                                              Attorney(s) for Plaintiff



                                                                              The Good Law Group
                                                                         800 East Northwest Highway
                                                                                            Suite 814
                                                                                   Palatine, IL 60074
                                                                               Office:(847)577-4476
                                                                        Info@thegoodlawgroup.com
                                                                                   ARDC #: 6323962




                                                 6
